HUBBART, Chief Judge
(dissenting).
I must respectfully dissent. I would affirm the final summary judgment under review because, in my view, there is no genuine issue of material fact as to whether the plaintiff real estate brokers herein earned their commission by producing a buyer ready, willing, and able to purchase the subject multi-million dollar business upon terms acceptable to their client, the defendant seller. The record with unmistakable clarity shows that the defendant seller emphatically rejected the putative buyer’s offers to buy, that the said buyer’s terms were never finalized or accepted by the defendant seller, and that, at best, the parties merely engaged in lengthy negotiations which eventually broke down. The defendant seller was, accordingly, entitled to a final summary judgment in his favor. McAllister Hotel, Inc. v. Porte, 98 So.2d 781 (Fla.1957); Wilder v. Burton, 317 So.2d 776 (Fla. 3d DCA 1975); Zaydon v. Wilder, 305 So.2d 81 (Fla. 3d DCA 1975), cert. dismissed, 330 So.2d 133 (Fla.1976).
I would affirm.